Citation Nr: 0920130	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1951 to October 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied service connection for bilateral hearing 
loss and tinnitus.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
bilateral hearing loss which is due to any incident or event 
in active military service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has tinnitus 
that is due to any incident or event in active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested within one year 
after separation from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).  

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in August 2007 that fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the Veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The August 2007 letter also informed 
the Veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claims.  The RO obtained 
the Veteran's service treatment records, as well as a July 
2006 VA outpatient treatment record and private medical 
records, dated from July 2006 to May 2007, which show 
treatment for hearing loss and tinnitus.  The Veteran was 
also afforded a VA examination in October 2007 in conjunction 
with this claim.  Significantly, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with 


the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted 




during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss and tinnitus), 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Court has held that, in order to grant service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circum-stances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation from service, a veteran may, 

nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Due to the similar medical history and evidence related to 
the two claims, as well as the similar disposition of the 
issues, the Board will address them in a common discussion.  

The Veteran has asserted that he was exposed to significant 
noise exposure without proper ear protection during active 
military service.  Specifically, he has reported exposure to 
jet engine noise while working in the flight surgeon's 
office.  The Veteran has reported that his work in the flight 
surgeon's office was done primarily in a medical office 
setting but he also reported speaking to personnel on the 
flight line and being exposed to jet engine noise from time 
to time.  

The service treatment records (STRs) are negative for any 
complaints, treatment, or findings of hearing loss and/or 
tinnitus during military service.  In addition, the evidence 
reflects that, at the Veteran's enlistment and pre-separation 
examinations, in November 1951 and September 1955, 
respectively, there were no ear, nose, or throat 
abnormalities noted on clinical evaluation, and the Veteran's 
hearing on whispered voice test was normal (15/15) 
bilaterally.  

The Board notes that the whispered voice and spoken voice 
hearing tests are the only hearing tests indicated in the 
STRs.  While these tests may not be the best measurement of 
the Veteran's hearing, as compared to an audiometer, the 
Board notes that the only indication of the Veteran's hearing 
acuity at separation is reflected by the whispered voice test 
reflected in the September 1955 report of medical examination 
and is, thus, considered the most competent evidence of such 
included in the record.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held that, where there 
[is] no evidence of the veteran's hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service."  Hensley, 5 Vet. App. at 160 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
The evidence shows the Veteran met the criteria for a hearing 
loss disability at the October 2007 VA examination, and he 
has reported suffering from tinnitus since he was separated 
from military service.  Therefore, the critical question is 
whether the Veteran's current hearing loss and/or tinnitus 
are causally related to service.  

The Veteran has reported suffering from tinnitus and hearing 
problems since separation from service.  Nevertheless, with 
respect to both the Veteran's hearing loss and tinnitus, the 
Board finds the preponderance of the evidence is against the 
grant of service connection.  In making this determination, 
the Board notes the service treatment records are negative 
for any complaints, treatment, or findings related to hearing 
loss or tinnitus in service.  More importantly, the evidence 
does not reflect that the Veteran incurred any disease or 
injury in service to which any current hearing loss or 
tinnitus may be related.  The Veteran believes his hearing 
loss and tinnitus are related to the loud noise to which he 
was exposed during service; however, the evidence shows the 
Veteran's exposure to loud noise during service was 
occasional, at best.  

The Veteran reported that he worked in the flight surgeon's 
office primarily in a medical office setting, but he also 
reported talking with personnel on the flight line, the 
duration of which he was unable to recall.  See May 2007 
statement from Dr. H.L.M.  The Veteran has also reported that 
he was exposed to jet engine noise on the flight line from 
"time to time."  See March 2008 substantive appeal, on VA 
Form 9.  Therefore, in evaluating the evidence as a whole, 
the Board finds the preponderance of the evidence supports a 
finding that the Veteran had no more than occasional exposure 
to loud noise during military service.  

In evaluating this claim, the Board notes there is no 
evidence of hearing loss or tinnitus until approximately July 
2006, which is 50 years after he was separated from service.  
The Veteran has provided conflicting evidence as to the onset 
of his tinnitus disability.  At the October 2007 VA 
examination, he reported suffering from tinnitus since early 
2006, while other evidence reflects that he reported 
suffering from tinnitus since separation from service.  See 
written statements dated September 2007 and January 2008.  
Because tinnitus, or ringing of the ears, is the type of 
disability that is observable by a layperson, the Board will 
resolve reasonable doubt in favor of the Veteran and accept 
his statement that he has suffered from tinnitus since 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
On the other hand, hearing loss, as defined by VA, is not the 
type of disability that a layperson is generally competent to 
observe and diagnose.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In this regard, the Veteran has reported 
that he does not have much difficulty communicating with 
people.  See October 2007 VA examination report.  Therefore, 
the Veteran's report of hearing problems since service is not 
considered competent evidence of a hearing loss disability 
since service.  

As a result, the gap of 50 years in the record militates 
against a finding that the Veteran suffered an injury or 
disease in service to which a chronic hearing loss disability 
may be related, and also rebuts any assertion of continuity 
of symptomatology since separation from service.  See 
38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 
453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered as a factor, along with 
other factors concerning the veteran's health and medical 
treatment during and after military service).

Where the record contains both positive and negative evidence 
including addressing whether the Veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  The Board is mindful that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another. Thus, the 
relative weight to be accorded the evidence in this case must 
be determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In evaluating the ultimate merit of this claim, the Board 
finds it highly probative that no medical professional has 
ever related the Veteran's hearing loss and/or tinnitus to 
his military service.  In May 2007, Dr. H.L.M. noted that 
current audiogram results have shown left ear hearing loss 
consistent with a history of noise exposure, but also noted 
that the Veteran's duty assignment as a medical specialist 
was located primarily in an office setting, with visits to 
the flight line of unknown duration or exposure.  As a 
result, Dr. H.L.M. stated that he cannot identify the left 
ear hearing loss as service connected.  The Board notes the 
audiogram did not reveal right ear hearing loss with a noise 
notch, and that Dr. H.L.M. noted the Veteran's report of 
tinnitus of unknown onset.  

Similarly, the physician who conducted the October 2007 VA 
examination determined that the Veteran's current hearing 
loss and tinnitus are not likely due to military loud noise 
exposure.  In making this determination, the VA examiner 
noted there were no frequency-specific hearing threshold 
results reported in the claims file, and that the Veteran did 
not report noticing any hearing problems until recently, or 
tinnitus until early 2006.  The examiner based his conclusion 
on review of the claims file, as well as interview and 
examination of the Veteran.  

The Board notes that Dr. H.L.M. did not specifically address 
whether tinnitus was incurred during military service.  We 
also note that the October 2007 VA examiner based his opinion 
upon the lack of pertinent symptoms or diagnosis after 
separation from service.  However, as noted above, the 
Veteran's report of suffering from tinnitus since separation 
from service is considered competent evidence.  Therefore, 
the October 2007 opinion, with regard to tinnitus, is 
ascribed lessened probative value.  Nevertheless, in weighing 
the evidence as a whole, there remains the lack of evidence 
showing a disease or injury incurred during service to which 
the Veteran's tinnitus may be related.  As noted, the 
preponderance of the evidence is against a finding that the 
Veteran was exposed to any more than occasional noise 
exposure, and he has not reported the immediate onset of 
ringing in his ears following any specific instance of loud 
noise exposure.  Therefore, while he has reported suffering 
from tinnitus since he was separated from service, the 
greater weight of evidence is against a finding that his 
tinnitus is related to events during military service.  

As to the Veteran's hearing loss, the most competent and 
probative evidence of record, inclusive of the STRs, the May 
2007 statement from Dr. H.L.M., and the October 2007 VA 
examination and opinion, combined with the lack of 
complaints, treatment, or findings related to hearing loss 
for 50 years after service or a medical opinion relating 
hearing loss to service, preponderates against a finding that 
the Veteran's current hearing loss impairment is related to 
his military service.  

Service connection for bilateral hearing loss and tinnitus on 
a presumptive basis is not available in this case, because, 
as noted, there is no indication in the evidence of record 
that the Veteran manifested an organic disease of the nervous 
system, shown to include either sensorineural hearing loss or 
tinnitus, to a compensable degree within his first post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309(a).  In this regard, the Board again 
notes that the Veteran's hearing was normal at his separation 
examination and there were no ear, nose, or throat 
abnormalities found on clinical evaluation.  Furthermore, the 
Veteran has not submitted or identified medical records which 
show he suffered from bilateral hearing loss or tinnitus 
between the time he was separated from service in October 
1955 and July 2006.  

In view of the foregoing, the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus cannot be 
granted because there is no competent evidence of hearing 
loss or tinnitus during service or until 50 years thereafter, 
and there is no competent medical evidence which provides a 
nexus between the Veteran's current hearing loss and tinnitus 
and his military service, to include any acoustic trauma 
therein.  Therefore, the Board finds the preponderance of the 
evidence is against the claims for service connection for 
bilateral hearing loss and tinnitus, and there is no 
reasonable doubt to be resolved in his favor.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


